Sweeney, J.
(dissenting). Assuming arguendo that the majority is correct in its determination that the crime of menacing was properly charged, we are, nevertheless, constrained to vote to reverse for other reasons. Since our conclusion is'based on the failure of the People to prove menacing, and also on its failure to establish that any particular defendant participated in the commission of that crime, a more detailed statement of facts is required. This is necessary since the majority has apparently considered only the legal issue of whether menacing is a lesser included offense under a charge of assault second degree. An analysis of the testimony, we believe, compels a different conclusion than that arrived at by the majority.
On the evening of December 21, 1972, defendants, numbering ' five, and one Thomas Kelly were passengers in an automobile operated by one Richard Scofield. The vehicle was lodged in a snowbank when .the victims, Bryan Packer and his girl friend, came upon the scene. A request for assistance was made of Packer. Conversation ensued, some of which was derogatory, culminating iri an altercation. Both victims were struck and received injuries.. Defendants, in. addition to Kelly, were indicted for assault second degree committed on Pricker and for criminal mischief in the fourth degree, because of damage done to Packer’s automobile. The jury convicted Kelly of assault third degree. Defendants were acquitted of both counts in the indictment, but convicted of the crime of menacing,
In addition to the issue passed upon by the majority in affirming, defendants also contend that there is insufficient proof in the record to substantiate the convictions. It is with this contention that we agree. Menacing, as defined in section 120.15 of the Penal Law, is set forth in the majority opinion. At the outset, it is noted that while the two victims received certain injuries and the. automobile was damaged, these defendants *259were each exonerated by the jury of inflicting the injuries or damaging, the vehicle. The record discloses no evidence of an act, or attempt to act, on the part of any particular defendant by which the two victims were intentionally placed in fear of imminent serious physical injury. It seems hardly necessary to mention that the People had the burden of proving the crime of menacing beyond a reasonable doubt. There is testimony by Packer, in referring to defendants, that he ‘1 saw them coming at me, hitting me. ’ ’ The jury, however, acquitted all defendants of 1 ‘ hitting ’ In conjunction with this testimony, Packer admitted that the only one he could identify as hitting him was Kelly. Packer later testified in answer to the question, ‘ ‘ How many hit you?, Well, I know there was ,a mass. I couldn’t say there was six, but I could say there was more than one, two or three.” The record further reveals that other than mentioning Kelly by name, no other defendant is so identified. There was also testimony by Packer’s female companion that she left the car during the altercation and walked down a hill. On her way she passed two of the defendants. She could hot specifically name either of them. Moreover, the . record demonstrates that while some of the defendants were in the vicinity of the vehicle when Kelly struck Packer, clearly some of them were elsewhere. There is no evidence connecting any specific defendant with the scene of the altercation.
In our opinion, the record is also devoid of any evidence which supports the crime of menacing. We do not agree with the majority that “ being outnumbered, attacked and seriously injured ’ ’, could constitute menacing as far as defendants are concerned, for, we repeat, they were all acquitted of assault. In summary, we conclude that the People have failed not only to prove that the crime of menacing was committed, but furthermore, that any particular defendant participated in such a crime. Accordingly, as we view the. record in its entirety, we conclude the judgments of conviction of all defendants should be reversed.
Staley, Jr., J. P., and Greenblott, J., concur with Kane, J.; Sweeney and Main, JJ., dissent and vote to reverse in an opinion by Sweeney, J.
Judgments affirmed.